Me. Justice Figueeas
delivered tlie opinion of tlie court.
This is a prosecution for a violation of the Election Law. The defendants, after having pleaded not guilty, were found guilty by. a jury, and as they showed no cause why judgment should not be pronounced against them, such-judgments were pronounced on September 30 and October 7, 1905, each of the defendants, Antonio Rodríguez and José Antonio Lucca, being sentenced to imprisonment in the penitentiary at hard labor for one year, and to pay the costs.
The defendants appealed from these judgments to this Supreme Court in October, 1905, the day not being stated, but it appears that notice of the appeal was served on the special fiscal, E. B. Wilcox, on the 7th of said month and year.
The transcripts of the record were recéived in tlie office of the secretary of this court on February 2d of the current year, the secretary of the District Court of Guayama certifying that they were true copies of all the material proceedings of record in the ease.
There is no statement of facts or any bill of exceptions,, nor has any brief been filed in this court in behalf of the defendants.
The fiscal of this court opposed the appeal at the hearing" by brief and argument, and prayed that the judgment appealed from should be affirmed.
*222We have carefully examined the information, the charge to the jury, the verdict and the judgments appealed from, and have come to the conclusion that the defendants had a fair and impartial trial and that the punishments imposed do not exceed the limits prescribed by law.
We may make reference to a similar case, that of Catalino Tormella and Juan José Rodríguez, in which a similar judgment was affirmed by this court on the 20th instant.
In the case under consideration the record does not show that any material error whatsoever has been committed, and therefore the judgment appealed from should be affirmed in all respects.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Mac-Leary and Wolf concurred.